DETAILED ACTION
The instant application having application No 17484004 filed on 11/10/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 19 would be allowable if (i) resolve double patenting rejection.
Claim 24 would be allowable if (i) resolve double patenting rejection.
Claim 29 would be allowable if (i) resolve double patenting rejection.
Claim 34 would be allowable if (i) resolve double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 19-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-24 of Patent Application No. 16460798, 15878966 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on first action of a packet processing pipeline for a network packet and vice versa.
For claim 19, Patent Application disclose an apparatus usable in association with Ternary Content-Addressable Memory (TCAM) and at least one network, the apparatus being for use in network switch forwarding operations associated with the at least one network, the apparatus comprising: packet processing circuitry configurable to implement, when the apparatus is in operation, at least one programmable match-action operation associated with a packet processing pipeline, the at least one programmable match-action operation being to match, based upon match-action table lookup data, at least one action with received packet data, the at least one action to be carried out by the apparatus with respect to at least one portion of at least one packet containing the received packet data, the at least one action being for use in implementation of, at least in part, one or more of the network switch forwarding operations, the at least one action being configurable to comprise: packet data classification; and tunnel header data decapsulation associated with the received packet data; and programmable parser circuitry for use in association with a parse tree, the programmable parser circuitry to recognize header field data of the received packet data for use in the at least one programmable match-action operation; wherein: the programmable parser circuitry and the programmable packet processing circuitry are programmable, when the apparatus is in the operation, (1) based upon received configuration data and (2) via at least one application programming interface, the received configuration data to be generated based upon programming language instructions that define the match-action table lookup data and header format data of the received packet data; the apparatus is programmable to access at least one portion of the match-action table lookup data that is stored in the TCAM for use in the at least one programmable match- action operation; and the packet data classification is based, at least in part, upon tunnel header field data classification rules(See Claim 2). 
For claim 20, Patent Application disclose the tunnel header data decapsulation comprises removal of one or more of: virtual extensible local area network (VXLAN) header data; network virtualization using generic routing extension (NV-GRE) header data; generic network virtualization encapsulation (GENEVE) header data; and/or multiprotocol label switch (MPLS) header data (See Claim 2). 
For claim 21, Patent Application disclose the match-action table lookup data comprises the tunnel header field data classification rules (See Claim 2). 
For claim 22, Patent Application disclose the apparatus is comprised in a network switch; and the network switch comprises physical ports (See Claim 2). 
For claim 23, Patent Application disclose the match-action table lookup data also comprises access control list data (See Claim 3). 
For claim 24, Patent Application disclose at least one non-transitory machine-readable medium storing instructions for being executed by an apparatus, the apparatus being usable in association with Ternary Content- Addressable Memory (TCAM) and at least one network, the apparatus being for use in network switch forwarding operations associated with the at least one network, the apparatus comprising packet processing circuitry and programmable parser circuitry, the instructions when executed by the apparatus resulting in the apparatus being configured for performance of operations comprising: implementing, by the packet processing circuitry, at least one programmable match- action operation associated with a packet processing pipeline, the at least one programmable match-action operation being to match, based upon match-action table lookup data, at least one action with received packet data, the at least one action to be carried out by the apparatus with respect to at least one portion of at least one packet containing the received packet data, the at least one action being for use in implementation of, at least in part, one or more of the network switch forwarding operations, the at least one action being configurable to comprise: packet data classification; and tunnel header data decapsulation associated with the received packet data; and recognizing, by the programmable parser circuitry, header field data of the received packet data for use in the at least one programmable match-action operation, the programmable parser circuitry being for use in association with a parse tree; wherein: the programmable parser circuitry and the programmable packet processing circuitry are programmable, when the apparatus is in the operation, (1) based upon received configuration data and (2) via at least one application programming interface, the received configuration data to be generated based upon programming language instructions that define the match-action table lookup data and header format data of the received packet data; the apparatus is programmable to access at least one portion of the match-action table lookup data that is stored in the TCAM for use in the at least one programmable match- action operation; and the packet data classification is based, at least in part, upon tunnel header field data classification rules(See Claim 17). 
For claim 25, Patent Application disclose the at least one non-transitory machine-readable medium of claim 24, wherein: the tunnel header data decapsulation comprises removal of one or more of: virtual extensible local area network (VXLAN) header data; network virtualization using generic routing extension (NV-GRE) header data; generic network virtualization encapsulation (GENEVE) header data; and/or multiprotocol label switch (MPLS) header data (See Claim 2). 
For claim 26, Patent Application disclose the match-action table lookup data comprises the tunnel header field data classification rules (See Claim 2).
 For claim 27, Patent Application disclose the apparatus is comprised in a network switch; and the network switch comprises physical ports (See Claim 2). 
For claim 28, Patent Application disclose the match-action table lookup data also comprises access control list data (See Claim 3). 
For claim 29, Patent Application disclose a method implemented using an apparatus, the apparatus being usable in association with Ternary Content-Addressable Memory (TCAM) and at least one network, the apparatus being for use in network switch forwarding operations associated with the at least one network, the apparatus comprising packet processing circuitry and programmable parser circuitry, the method comprising: implementing, by the packet processing circuitry, at least one programmable match- action operation associated with a packet processing pipeline, the at least one programmable match-action operation being to match, based upon match-action table lookup data, at least one action with received packet data, the at least one action to be carried out by the apparatus with respect to at least one portion of at least one packet containing the received packet data, the at least one action being for use in implementation of, at least in part, one or more of the network switch forwarding operations, the at least one action being configurable to comprise: packet data classification; and tunnel header data decapsulation associated with the received packet data; and recognizing, by the programmable parser circuitry, header field data of the received packet data for use in the at least one programmable match-action operation, the programmable parser circuitry being for use in association with a parse tree; wherein: the programmable parser circuitry and the programmable packet processing circuitry are programmable, when the apparatus is in the operation, (1) based upon received configuration data and (2) via at least one application programming interface, the received configuration data to be generated based upon programming language instructions that define the match-action table lookup data and header format data of the received packet data; the apparatus is programmable to access at least one portion of the match-action table lookup data that is stored in the TCAM for use in the at least one programmable match- action operation; and the packet data classification is based, at least in part, upon tunnel header field data classification rules(See Claim 22). 
For claim 30, Patent Application disclose the tunnel header data decapsulation comprises removal of one or more of: virtual extensible local area network (VXLAN) header data; network virtualization using generic routing extension (NV-GRE) header data; generic network virtualization encapsulation (GENEVE) header data; and/or multiprotocol label switch (MPLS) header data (See Claim 22). 
For claim 31, Patent Application disclose the match-action table lookup data comprises the tunnel header field data classification rules (See Claim 2). 
For claim 32, Patent Application disclose the apparatus is comprised in a network switch; and the network switch comprises physical ports (See Claim 2). 
For claim 33, Patent Application disclose the match-action table lookup data also comprises access control list data (See Claim 3). 
For claim 34, Patent Application disclose Network switch circuitry usable in association with Ternary Content-Addressable Memory (TCAM) and at least one network, the network switch circuitry being for use in network switch forwarding operations associated with the at least one network, the network switch circuitry comprising: physical ports; packet processing circuitry configurable to implement, when the network switch circuitry is in operation, at least one programmable match-action operation associated with a packet processing pipeline, the at least one programmable match-action operation being to match, based upon match-action table lookup data, at least one action with received packet data, the at least one action to be carried out by the network switch circuitry with respect to at least one portion of at least one packet containing the received packet data, the at least one action being for use in implementation of, at least in part, one or more of the network switch forwarding operations that are to be carried out using the physical ports, the at least one action being configurable to comprise: packet data classification; and tunnel header data decapsulation associated with the received packet data; and programmable parser circuitry for use in association with a parse tree, the programmable parser circuitry to recognize header field data of the received packet data for use in the at least one programmable match-action operation; wherein: the programmable parser circuitry and the programmable packet processing circuitry are programmable, when the network switch circuitry is in the operation, (1) based upon received configuration data and (2) via at least one application programming interface, the received configuration data to be generated based upon programming language instructions that define the match-action table lookup data and header format data of the received packet data; the network switch circuitry is programmable to access at least one portion of the match-action table lookup data that is stored in the TCAM for use in the at least one programmable match-action operation; and the packet data classification is based, at least in part, upon tunnel header field data classification rules(See Claim 2). 
For claim 35, Patent Application disclose the tunnel header data decapsulation comprises removal of one or more of: virtual extensible local area network (VXLAN) header data; network virtualization using generic routing extension (NV-GRE) header data; generic network virtualization encapsulation (GENEVE) header data; and/or multiprotocol label switch (MPLS) header data (See Claim 2). 
For claim 36, Patent Application disclose the match-action table lookup data comprises the tunnel header field data classification rules. 
For claim 37, Patent Application disclose the match-action table lookup data also comprises access control list data (See Claim 2). 

Conclusion

The match art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Wang et al. (US 7389462, Jun. 17, 2008) teaches System and Methods For High Rate Hardware-Accelerated Network Protocol Processing

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

//IQBAL ZAIDI/
Primary Examiner, Art Unit 2464